       Case 4:19-cv-00114-YGR Document 58 Filed 03/07/19 Page 1 of 2



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304-1212
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350

 5   Attorneys for Defendant
     Twitter, Inc.
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11

12   Craig R. Brittain, an individual and US      Case No. 4:19-cv-00114-YGR
     Senate candidate in Arizona in the 2018
13   Federal Elections;                           AMENDED PROOF OF SERVICE

14   Brittain For US Senate, a Principal
     Campaign Committee (And on behalf of all
15   similarly affected users of Twitter),
16                          Plaintiffs,
17          v.
18   Twitter, Inc., a California corporation,
19                          Defendant.
20

21

22

23

24

25

26

27

28
                                                                  AMENDED PROOF OF SERVICE
                                                                           4:19-CV-00114-YGR
                                                                                    143539035.1
       Case 4:19-cv-00114-YGR Document 58 Filed 03/07/19 Page 2 of 2



 1          I hereby certify that, on March 7, 2019, I caused service to be made by the United States

 2   Postal Service upon the person(s) listed below:

 3          TWITTER’S RE-NOTICE OF MOTION TO DISMISS AMENDED COMPLAINT
            [DKT. NO. 43]
 4
            [PROPOSED] ORDER
 5

 6           Craig R. Brittain
             8625 E. Sharon Dr.
 7           Scottsdale, AZ 85260
             602-502-5612
 8           Email: craigrbrittain@gmail.com
             PRO SE
 9

10           Brittain For US Senate
             c/o Craig R. Brittain
11           8625 E. Sharon Dr.
             Scottsdale, AZ 85260
12           602-502-5612
             Email: craigrbrittain@gmail.com
13           PRO SE
14

15          I declare that I am employed in the office of a member of the bar of this court at whose

16   direction the service was made.

17          Executed on March 7, 2019, at Palo Alto, California.

18

19                                                /s/ Ruth St. Amant
20                                                Ruth St. Amant

21

22

23

24

25

26

27

28
                                                                         AMENDED PROOF OF SERVICE
                                                                                  4:19-CV-00114-YGR
                                                                                              143539035.1
